DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/19/2019 is acknowledged by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20140106027 in view of KR 20170122685.

KR 20170122685 teaches a non-adhesive coating including a binder (ceramic binder [0016], [0018]), graphite ([0020], [0022]), polytetrafluoroethylene ([0018], [0028]), and a crosslinking agent (curing agent [0029], [0030]).
It would have been obvious to one having ordinary skill in the art to modify the invention of KR 20140106027, such that the non-adhesion coating includes a binder, graphite, polytetrafluoroethylene, and a crosslinking agent, as taught by KR 20170122685, for the purpose of providing an environmentally friendly coating that exhibits semi-permanent non-adhesiveness [0036].

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the particular non-adhesion coating composition claimed in claims 2-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060058436, US 20110220348, US 20070276068, US 20070227299, US 5773087, and US 4635948 each disclose related non-adhesion coatings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753